[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-10781         ELEVENTH CIRCUIT
                            Non-Argument Calendar      AUGUST 31, 2010
                          ________________________        JOHN LEY
                                                           CLERK
                   D.C. Docket No. 1:09-cr-00025-SPM-AK-4

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

ALFREDO PEREZ,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (August 31, 2010)

Before EDMONDSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed counsel for Alfredo Perez in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Perez’s conviction and sentence

are AFFIRMED.




                                         2